DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 23 November 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and claims as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 25 August 2021. Claims 1-3, 8-13, and 18-21 are pending; claims 4-7 and 14-17 are cancelled.
Claim Objections
Claims 2, 9-10, 12, and 18-19 are objected to because of the following informalities:  the claims are listed as depending from "claim 0", which does not exist. Claims 2 and 9-10 should depend from claim 1 while claims 12 and 18-19 should depend from claim 11.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: temperature sensing device in claim 1, 11, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitations “smooth the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period” and “smooth the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period”. There is insufficient clarity in these limitations. In particular, it is not clear if the first and second smoothened temperature signals may be created in the same way, or if they must be created in a different way (i.e. through a different method of smoothening), nor is it clear whether the data is the same set in both signals or if it may be two separate sets of temperature data. At present, the limitations are interpreted as referring to two different ways of smoothening the same plurality of temperature values in order to produce a first and second smoothened temperature signal.
Claim 1 additionally recites the limitation “apply an infection detection model to the smoothened temperature signal to determine an infection indication value”. There is insufficient antecedent basis for “the smoothened temperature signal” in this limitation. It is additionally unclear whether this limitation is referring to the first smoothened temperature signal, the second smoothened temperature signal, or both the first and second smoothened temperature signals. At present the limitation is interpreted as referring to both the first and second smoothened temperature signals.

Claim 8 recites the limitation “reset the infection indication value to a baseline value when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal”. There is insufficient clarity in this limitation. In particular, it is not clear if the infection indication value is reset each time when the value is equal or less, or if it is reset as long as just one comparison across the set of data points gives a value equal or less. The limitation is presently interpreted as resetting the value each time the value is equal or less.
Claim 11 recites the limitations “smoothing the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period” and “smoothing the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period”. There is insufficient clarity in these 
Claim 11 additionally recites the limitation “applying an infection detection model to the smoothened temperature signal to determine an infection indication value”. There is insufficient antecedent basis for “the smoothened temperature signal” in this limitation. . It is additionally unclear whether this limitation is referring to the first smoothened temperature signal, the second smoothened temperature signal, or both the first and second smoothened temperature signals. At present the limitation is interpreted as referring to both the first and second smoothened temperature signals.
Claim 11 additionally recites the limitation “comparing the first smoothened temperature signal to the second smoothened temperature signal, and increase the infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal”. There is insufficient clarity in this limitation. In particular, since the temperature signal includes numerous values over a set period of time, it is not clear what it means to increase the infection indication value whenever the comparison shows a value that is greater in the second smoothened signal versus the first smoothened signal. Specifically, it is not clear if the infection indication value is increased every time the corresponding comparison shows a greater value in the second smoothened signal, or if the indication value is only increased one time.  The limitation is presently interpreted as referring to the infection indication value being increased every time the corresponding comparison shows a greater value in the second smoothened signal such that the 
Claim 20 recites the limitations “smooth the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period” and “smooth the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period”. There is insufficient clarity in these limitations. In particular, it is not clear if the first and second smoothened temperature signals may be created in the same way, or if they must be created in a different way (i.e. through a different method of smoothening), nor is it clear whether the data is the same set in both signals or if it may be two separate sets of temperature data. At present, the limitations are interpreted as referring to two different ways of smoothening the plurality of temperature values in order to produce a first and second smoothened temperature signal.
Claim 20 additionally recites the limitation “apply an infection detection model to the smoothened temperature signal to determine an infection indication value”. There is insufficient antecedent basis for “the smoothened temperature signal” in this limitation. . It is additionally unclear whether this limitation is referring to the first smoothened temperature signal, the second smoothened temperature signal, or both the first and second smoothened temperature signals. At present the limitation is interpreted as referring to both the first and second smoothened temperature signals.
Claim 20 additionally recites the limitation “comparing the first smoothened temperature signal to the second smoothened temperature signal, and increase the infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal”. There is insufficient clarity in this limitation. In particular, since the temperature signal includes numerous values over a set period of time, it is not clear what it 
Claim 21 recites the limitation “resetting the infection indication value to a baseline value when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal”. There is insufficient clarity in this limitation. In particular, it is not clear if the infection indication value is reset each time when the value is equal or less, or if it is reset as long as just one comparison across the set of data points gives a value equal or less. The limitation is presently interpreted as resetting the value each time the value is equal or less.
Claims 2-3, 9-10, 12-13, 18-19, and 21 are additionally rejected under 35 U.S.C. 112(b) for indefiniteness due to their dependence on claims 1 and 11 which have been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US

2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "smooth the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smooth the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period; apply an infection detection model to the smoothened temperature signal to determine an infection indication value, wherein to apply the infection detection model, the processing circuitry is configured to compare the first smoothened temperature signal to the second smoothened temperature signal, and increase the infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal; compare the infection indication value to a threshold; and determine, based at least in part on the infection indication value 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "smooth the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smooth the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period; apply an infection detection model to the smoothened temperature signal to determine an infection indication value, wherein to apply the infection detection model, the processing circuitry is configured to compare the first smoothened temperature signal to the second smoothened temperature signal, and increase the infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal; compare the infection indication value to a threshold; and determine, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient; and generate an indication for output that is based at least in part on the infection status of the patient" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “an implantable medical device (IMD) comprising at least one temperature sensing 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.

Claims 2-3 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 16 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein to smooth the plurality of temperature values to create the first smoothened temperature signal, the processing circuitry is further configured to: apply a first low pass filter to the plurality of temperature values to create the first smoothened temperature signal over the first time period, the first low pass filter having a first cutoff frequency.” The claim element of claim 1 of a system for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein to smooth the plurality of temperature values to create the second smoothened temperature signal, the processing circuitry is further configured to: apply a second low pass filter to the plurality of temperature values over the first time period to create the second smoothened temperature signal, the second low pass filter having a second cutoff frequency higher than the first cutoff frequency.” The claim element of claim 1 of a system for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or 
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the processing circuitry is further configured to: reset the infection indication value to a baseline value when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal.” The claim element of claim 1 of a system for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the infection status indicates an infection in a device pocket of the IMD.” The claim element of claim 1 of a system for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the IMD comprises a second temperature sensor, wherein the processing circuitry is further configured to: determine the plurality of temperature values over time based at least in part on temperature measurements from at least the two temperature sensors included with the IMD.” As described in the rejection of claim 1 under 35 U.S.C. 101 above in this action, the limitations of an IMD comprising at least one temperature sensor are well-understood, routine, or conventional in the art and thus constitute extra-solution activity which does not amount to inventive concept and is thus not indicative of integration into a practical application. The added limitation of “a second temperature sensor” is additionally well 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "smoothing the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smoothing the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period; applying an infection detection model to the smoothened temperature signal to determine an infection indication value, wherein applying the infection detection model comprises comparing the first smoothened temperature signal to the second smoothened temperature signal, and increase an infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal; comparing the infection indication value to a threshold; and determining, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient; and generating an indication for output that is based at least in part on the infection status of the patient". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “determining, via a temperature sensing device of an implantable medical device (IMD), a plurality of temperature values over time”. The limitation of “a temperature sensing device of an implantable medical device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding 
	In Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
In Summary, claim 11 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 12-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 11, which was rejected under 35 U.S.C. 101 in paragraph 18 of this action, these 
Besides the abstract idea of claim 11, claim 12 recites the limitation “wherein smoothing the plurality of temperature values to create the first smoothened temperature signal comprises: applying a first low pass filter to the plurality of temperature values to create the first smoothened temperature signal over the first time period, the first low pass filter having a first cutoff frequency.” The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 13 recites the limitation “wherein smoothing the plurality of temperature values to create the second smoothened temperature signal comprises: applying a second low pass filter to the plurality of temperature values over the first time period to create the second smoothened temperature signal, the second low pass filter having a second cutoff frequency higher than the first cutoff frequency.” The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 18 recites the limitation “wherein the infection status indicates an infection in a device pocket of the IMD.” The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This 
Besides the abstract idea of claim 11, claim 19 recites the limitation “wherein the IMD comprises a second temperature sensor, wherein the method further comprises: determining the plurality of temperature values over time based at least in part on temperature measurements from at least the two temperature sensors included with the IMD.” As described in the rejection of claim 11 under 35 U.S.C. 101 above in this action, the limitations of an IMD comprising at least one temperature sensor are well-understood, routine, or conventional in the art and thus constitute extra-solution activity which does not amount to inventive concept and is thus not indicative of integration into a practical application. The added limitation of “a second temperature sensor” is additionally well understood, routine, or conventional according to Gerber “as any known or future developed suitable means for electrically coupling second temperature sensor to electronics of device may be used” (Paragraph 0038), which suggests that implantable devices and means to couple the electronics of these devices to more than one temperature sensor are well-understood in the art. The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 11, claim 21 recites the limitation “further comprising: resetting the infection indication value to a baseline value when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal.” The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the steps may be carried out by a person 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " smooth the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smooth the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period; apply an infection detection model to the smoothened temperature signal to determine an infection indication value, wherein the instructions cause the one or more processors to apply the infection detection model by comparing the first smoothened temperature signal to the second smoothened temperature signal, and increasing the infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal compare the infection indication value to a threshold; and determine, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient; and generate an indication for output that is based at least in part on the infection status of the patient". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 20 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 11, the limitations "smooth the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smooth the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to at least: determine, via a temperature sensing device of an implantable medical device (IMD), a plurality of temperature values over time”. The limitation of “one or more processors” and “a temperature sensing device of an implantable medical device (IMD)” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic implantable device including a temperature sensor and a generic processor or computer, which Gerber (U.S. 20080262378 A1) describes as both routine and conventional in its description of a “implantable therapy device is an electrical signal generator such as Medtronic Inc.’s 
	In Step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
In Summary, claim 20 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 8-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (U.S. 20080262378 A1 ) in view of Averina (U.S. 20140236029 A1), further in view of Chin (U.S. 20150328459 A1).
Regarding claim 1, Gerber teaches a system for determining an infection status of a patient (Paragraph 0030—systems for monitoring infection or other adverse conditions in proximity to an implantable medical device), the system comprising: an implantable medical device (IMD) (Implantable device 10, Fig. 1) comprising at least one temperature sensing device (Temperature sensors 25 and 35, Fig. 1); and processing circuitry (Paragraph 0034—in various embodiments, implantable device carries out the various temperature comparisons and condition monitoring determinations, in other embodiments a combination of implantable device and external device carry out these comparisons and determinations…external device may be a computer or similar device in communication with the implantable device; Implantable device 10 includes a processor 110, Fig. 6; External device 40, Fig. 2) configured to: determine, via the temperature sensing device, a plurality of temperature values over time (Paragraph 0046—memory stores temperature information obtained by first and second temperature sensors…temperature information may include values obtained at a particular point in time or values over time). Gerber also teaches a sensor module compatible with the temperature sensors which includes suitable filter and amplifier circuitry (Paragraph 0044). Gerber additionally teaches the processing circuitry is configured to apply an infection detection model (Paragraphs 0049-0050—various determination methods may be used to determine whether an infection alert is provided) to the temperature signal to determine an infection indication value (Paragraph 0046—temperature metrics may be mean or median values, values over time, values at a particular point in time, or the like…threshold values may be related to individual absolute values, mean or median values, values over time, or the like or may be  based on monitored information obtained from the sensors…the 
However, Gerber does not explicitly teach smooth the plurality of temperature values determined over time to create a smoothened temperature signal representing changes in the plurality of temperature values over time. Averina teaches a method for detecting a physiological target event using a physiological signal such as temperature (Paragraph 0031—physiological signal can include one or more of coronary blood temperature…or body temperature) wherein the plurality of values constituting the signal may be smoothed to create a smoothened signal (Paragraph 0083—the signal may be obtained after signal processing such as a low-pass filter or a moving average). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Gerber with the signal smoothing of Averina in order to predictably improve the accuracy of the system by reducing any noise or outliers from the temperature signal prior to determining a likelihood of infection.
However, neither Gerber nor Averina teaches smoothing the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the 
Chin teaches a system that utilizes a temperature signal from an implanted temperature sensor (Paragraph 0015) to monitor a physiological characteristic and separately subjects the signal to a first and a second low-pass filter of different frequency cutoffs such that two separate smoothened signals (Paragraphs 0060-0061—two separate low pass filters are used on the blood-temperature signal 350 and provide separate outputs) are created from the plurality of temperature values over a first time period (Paragraph 0063—the sampling interval is 5 seconds) before providing the outputs of these low-pass filters into an adder to determine a relative temperature signal (Paragraphs 0060-0063 and 0087—the blood temperature signal is low pass filtered to determine a short term average using a time constant of approximately 0.33 minutes…the blood temperature signal is also low—pass filtered to determine a long term average using a time constant of approximately 85 minutes…the long term average is then subtracted from the short term average via an adder to determine the relative temperature signal; Blocks 404, 406, 408, 410, and 412, Fig. 4B; Low pass filter 302 and low pass filter 303, Fig. 3), wherein the relative-temperature signal is the difference between a short term (high frequency) and a long term (low frequency) temperature average, such that a comparison between the first smoothened signal and the second smoothened signal is used as an indicator.
As a result, it would have been obvious to one having ordinary skill in the art to combine the system of Gerber and Averina with the filtering of Chin, such that the infection indication value increases when the second smoothened temperature signal comprises a value that is greater than a 
Regarding claim 2, Gerber, Averina, and Chin teach the system of claim 1. Chin further teaches wherein to smooth the plurality of temperature values to create the first smoothened temperature signal, the processing circuitry is further configured to: apply a first low pass filter (Filter 303, Fig. 3) to the plurality of temperature values (Paragraph 0061—LPF 303 is applied to the blood-temperature signal 350) to create the first smoothened temperature signal over the first time period (Paragraphs 0062—use of the LPFs to create the relative-temperature signal allows the system to exclude noise; Paragraph 0063—the sampling interval is 5 seconds), the first low pass filter having a first cutoff frequency (Paragraph 0061, 0063—LPF 303 has a time constant of 85 minutes…the time-constant of the filter, analogous to the time constant for a resistor-capacitor electrical filter, is approximately α times the sampling interval; LPF 303 has α=1024 (85 min.), Fig. 3).
Regarding claim 3, Gerber, Averina, and Chin teach the system of claim 1. Chin further teaches wherein to smooth the plurality of temperature values to create the second smoothened temperature signal, the processing circuitry is further configured to: apply a second low pass filter (Filter 302, Fig. 3) to the plurality of temperature values (Paragraph 0060—LPF 302 is applied to the blood-temperature signal 350) to create the second smoothened temperature signal over the first time period (Paragraphs 0062—use of the LPFs to create the relative-temperature signal allows the system to exclude noise; Paragraph 0063—the sampling interval is 5 seconds), the second low pass filter having a second cutoff frequency higher than the first cutoff frequency (Paragraph 0060, 0063—LPF 302 has a time constant of 0.33 minutes…the time-constant of the filter, analogous to the time constant for a resistor-capacitor electrical filter, is approximately α times the sampling interval; LPF 302 has α=20 (0.33 min.), Fig. 3).

Regarding claim 9, Gerber, Averina, and Chin teach the system of claim 1. Gerber further teaches wherein the infection status indicates an infection in a device pocket of the IMD (Paragraph 0003-0005—a goal of the system of Gerber is to allow for earlier detection of a device pocket infection; Paragraph 0001—systems and methods to monitor infection in proximity to an implantable medical 
Regarding claim 10, Gerber, Averina, and Chin teach the system of claim 1. Gerber further teaches wherein the IMD comprises a second temperature sensor (Temperature sensors 25 and 35, Fig. 1), wherein the processing circuitry is further configured to: determine the plurality of temperature values over time based at least in part on temperature measurements from at least the two temperature sensors included with the IMD (Paragraphs 0046-0047—memory stores temperature metric information relating to a first temperature sensor and a second temperature sensor).
Regarding claim 11, Gerber teaches a method (Paragraph 0030—systems for monitoring infection or other adverse conditions in proximity to an implantable medical device), comprising: determining, via a temperature sensing device (Temperature sensors 25 and 35, Fig. 1) of an implantable medical device (IMD) (Implantable device 10, Fig. 1) a plurality of temperature values over time (Paragraph 0046—memory stores temperature information obtained by first and second temperature sensors…temperature information may include values obtained at a particular point in time or values over time). Gerber also teaches a sensor module compatible with the temperature sensors which includes suitable filter and amplifier circuitry (Paragraph 0044). Gerber also teaches a using sensor module compatible with the temperature sensors which includes suitable filter and amplifier circuitry (Paragraph 0044). Gerber additionally teaches the applying an infection detection model (Paragraphs 0049-0050—various determination methods may be used to determine whether an infection alert is provided) to the temperature signal to determine an infection indication value (Paragraph 0046—temperature metrics may be mean or median values, values over time, values at a particular point in time, or the like…threshold values may be related to individual absolute values, mean or median values, values over time, or the like or may be  based on monitored information obtained from the sensors…the temperature metrics from the sensors are compared to threshold values to determine if the 
However, Gerber does not explicitly teach smoothing the plurality of temperature values determined over time to create a smoothened temperature signal representing changes in the plurality of temperature values over time. Averina teaches a method for detecting a physiological target event using a physiological signal such as temperature (Paragraph 0031—physiological signal can include one or more of coronary blood temperature…or body temperature) wherein the plurality of values constituting the signal may be smoothed to create a smoothened signal (Paragraph 0083—the signal may be obtained after signal processing such as a low-pass filter or a moving average). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Gerber with the signal smoothing of Averina in order to predictably improve the accuracy of the system by reducing any noise or outliers from the temperature signal prior to determining a likelihood of infection.
However, neither Gerber nor Averina teaches smoothing the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smoothing the plurality of temperature values 
Chin teaches a system that utilizes a temperature signal from an implanted temperature sensor (Paragraph 0015) to monitor a physiological characteristic and separately subjects the signal to a first and a second low-pass filter of different frequency cutoffs such that two separate smoothened signals (Paragraphs 0060-0061—two separate low pass filters are used on the blood-temperature signal 350 and provide separate outputs) are created from the plurality of temperature values over a first time period (Paragraph 0063—the sampling interval is 5 seconds) before providing the outputs of these low-pass filters into an adder to determine a relative temperature signal (Paragraphs 0060-0063 and 0087—the blood temperature signal is low pass filtered to determine a short term average using a time constant of approximately 0.33 minutes…the blood temperature signal is also low—pass filtered to determine a long term average using a time constant of approximately 85 minutes…the long term average is then subtracted from the short term average via an adder to determine the relative temperature signal; Blocks 404, 406, 408, 410, and 412, Fig. 4B; Low pass filter 302 and low pass filter 303, Fig. 3), wherein the relative-temperature signal is the difference between a short term (high frequency) and a long term (low frequency) temperature average, such that a comparison between the first smoothened signal and the second smoothened signal is used as an indicator.
As a result, it would have been obvious to one having ordinary skill in the art to combine the method of Gerber and Averina with the filtering of Chin, such that the infection indication value increases when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal (e.g. when the short term temperature 
Regarding claim 12, Gerber, Averina, and Chin teach the method of claim 11. Chin further teaches wherein the smoothing the plurality of temperature values to create the first smoothened temperature signal comprises: applying a first low pass filter (Filter 303, Fig. 3) to the plurality of temperature values (Paragraph 0061—LPF 303 is applied to the blood-temperature signal 350) to create the first smoothened temperature signal over the first time period (Paragraphs 0062—use of the LPFs to create the relative-temperature signal allows the system to exclude noise; Paragraph 0063—the sampling interval is 5 seconds), the first low pass filter having a first cutoff frequency (Paragraph 0061, 0063—LPF 303 has a time constant of 85 minutes…the time-constant of the filter, analogous to the time constant for a resistor-capacitor electrical filter, is approximately α times the sampling interval; LPF 303 has α=1024 (85 min.), Fig. 3).
Regarding claim 13, Gerber, Averina, and Chin teach the method of claim 11. Chin further teaches wherein to smoothing the plurality of temperature values to create the second smoothened temperature signal comprises: applying a second low pass filter (Filter 302, Fig. 3) to the plurality of temperature values (Paragraph 0060—LPF 302 is applied to the blood-temperature signal 350) to create the second smoothened temperature signal over the first time period (Paragraphs 0062—use of the LPFs to create the relative-temperature signal allows the system to exclude noise; Paragraph 0063—the sampling interval is 5 seconds), the second low pass filter having a second cutoff frequency higher than the first cutoff frequency (Paragraph 0060, 0063—LPF 302 has a time constant of 0.33 minutes…the time-constant of the filter, analogous to the time constant for a resistor-capacitor electrical filter, is approximately α times the sampling interval; LPF 302 has α=20 (0.33 min.), Fig. 3).


Regarding claim 19, Gerber, Averina, and Chin teach the method of claim 11. Gerber further teaches wherein the IMD comprises a second temperature sensor (Temperature sensors 25 and 35, Fig. 1), wherein the method further comprises: determining the plurality of temperature values over time based at least in part on temperature measurements from at least the two temperature sensors included with the IMD (Paragraphs 0046-0047—memory stores temperature metric information relating to a first temperature sensor and a second temperature sensor).
Regarding claim 20, Gerber teaches a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to at least (Paragraph 0056—a computer readable medium containing instructions that when implemented cause an implantable device to perform the stated methods; Paragraph 0040—the implantable device has a processor; Paragraph 0034—in various embodiments, implantable device carries out the various temperature comparisons and condition monitoring determinations, in other embodiments a combination of implantable device and external device carry out these comparisons and determinations…external device may be a computer or similar device in communication with the implantable device; Implantable device 10 includes a processor 110, Fig. 6; External device 40, Fig. 2): determine, via a temperature sensing device (Temperature sensors 25 and 35, Fig. 1) of an implantable medical device (IMD) (Implantable device 10, Fig. 1) a plurality of temperature values over time (Paragraph 0046—memory stores temperature information obtained by first and second temperature 
However, Gerber does not explicitly teach smoothing the plurality of temperature values determined over time to create a smoothened temperature signal representing changes in the plurality 
However, neither Gerber nor Averina teaches smoothing the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smoothing the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period; and comparing the first smoothened temperature signal to the second smoothened temperature signal, and increasing the infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal. 
Chin teaches a system that utilizes a temperature signal from an implanted temperature sensor (Paragraph 0015) to monitor a physiological characteristic and separately subjects the signal to a first and a second low-pass filter of different frequency cutoffs such that two separate smoothened signals (Paragraphs 0060-0061—two separate low pass filters are used on the blood-temperature signal 350 and provide separate outputs) are created from the plurality of temperature values over a first time period (Paragraph 0063—the sampling interval is 5 seconds) before providing the outputs of these low-pass filters into an adder to determine a relative temperature signal (Paragraphs 0060-0063 and 0087—the blood temperature signal is low pass filtered to determine a short term average using a time 
As a result, it would have been obvious to one having ordinary skill in the art to combine the method of Gerber and Averina with the filtering of Chin, such that the infection indication value increases when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal (e.g. when the short term temperature average is greater than the long term temperature average, indicating a short term increase in temperature) in order to predictably improve the accuracy of the system by reducing the effects of noise and outliers of the signal.
Regarding claim 21, Gerber with Averina and Chin teaches the method of claim 11. Gerber additionally teaches resetting the infection indication value to a baseline value when the change in temperatures is less than or equal to a threshold (Paragraph 0050—if the temperature crosses a threshold, an alert will be sent indicating a likelihood of infection, but if the temperature value does not cross a threshold, the temperature will continue to be monitored with no alert). Gerber essentially teaches that if a threshold is not met, the risk of infection is at a baseline, while if a threshold is met, the risk of infection is above the baseline. Chin teaches the comparison of the second smoothed signal with the first smoothed signal to produce a relative temperature signal, wherein  when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal the relative temperature signal indicates a decrease or lack of .
Response to Arguments
Applicant's arguments filed 23 November 2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues that the limitation of “generate an indication for output that is based at least in part on the infection status of the patient” serves to integrate the claim into a practical application of prophylaxis for a disease or medical condition. Applicant additionally argues that the features of claim 1 provide a technical improvement over the prior art.  However, the limitation of “generate an indication for output” fails to serve as a prophylaxis, as there is no indication in the claim language that the output must itself serve as any form of prophylaxis, and the simple generation of “an indication for output” such as a notification or alarm constitutes mere generation of data, which does not integrate a judicial exception into a practical application. In addition, the argument that the claimed subject matter constitutes an improvement over conventional methods of determining dementia and dementia treatment is not persuasive when novelty cannot be demonstrated with the recited invention; it remains to be seen how the recited invention constitutes an improvement over current art when the invention is fully anticipated by prior art.
Applicant's arguments filed 23 November 2021 with respect to the interpretation of claims 1-20 under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Per MPEP 2181, the language of “device for”, akin to applicant’s limitation of “temperature sensing device”, is a non-structural generic placeholder. The term “device” provides no sufficiently definite meaning when used as the name for the structure.
Applicant's arguments filed 23 November 2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 102/103 have been fully considered but they are not persuasive. Applicant argues that the features of claim 7 incorporated into claim 1 are not taught by the prior art, in particular arguing that "the temperature values being smoothened in China re not the same temperature values over the same time period as the long term average includes 84.67 minutes more of temperature values than the short term average". However, Chin teaches that the time constants for the low-pass filters, not the time periods, are 0.33 minutes and 85 minutes, respectively, wherein the time constants directly relate to the frequency cutoff of each low-pass filter. The same signal is input into both low-pass filters using the same sampling intervals, such that the same time period of sampling is used to create both a first and second smoothened signal (Paragraphs 0060-0061—two separate low pass filters are used on the blood-temperature signal 350 and provide separate outputs; Paragraph 0063—the sampling interval is 5 seconds).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.